Citation Nr: 0415340
Decision Date: 06/16/04	Archive Date: 07/21/04

Citation Nr: 0415340	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  01-07 573A	)	DATE JUN 16 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel





INTRODUCTION

The veteran had active duty from November 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

VACATE

In February 2003, the Board issued a decision in this case.  
Communication was received from the veteran's representative 
in May 2003 noting that the veteran had not been properly 
notified of the scheduling of his requested personal hearing 
before the Board.  The representative requested that another 
hearing be scheduled and that the Board reconsider its 
decision.  Rather than issue a formal Reconsideration 
decision, a Deputy Vice Chairman of the Board determined in 
August 2003 that another personal hearing would be scheduled 
and that, if the veteran attended the hearing and offered 
testimony, the Board would vacate its February 2003 decision 
and issue a new decision.  

Subsequently, a personal hearing was scheduled in September 
2003, and the veteran attended and presented testimony at 
that hearing.  

In light of the foregoing, the February 2003 decision is 
vacated.  A new decision will be entered as if the February 
2003 decision never had been issued.

ORDER

The February 2003 decision of the Board is vacated.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

Citation Nr: 0303145	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  01-07 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to May 
1972.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in October 2000, and the 
veteran appealed its decision.  


FINDINGS OF FACT

1.  The RO most recently denied service connection for post-
traumatic stress disorder in September 2000.  At that time, 
it notified the veteran of its decision and of his right to 
appeal it within one year thereof.  He did not timely appeal 
that decision.  

2.  The evidence submitted since the September 2000 decision 
is cumulative.  


CONCLUSION OF LAW

The RO's September 2000 decision denying service connection 
for post-traumatic stress disorder is final, and new and 
material evidence has not been submitted since the RO's 
September 2000 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 
(2001 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 38 C.F.R. § 3.159.  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in VA's July 2000 and 
September 2000 letters to him, the October 2000 rating 
decision, the November 2000 notice letter, the June 2001 
statement of the case, and the December 2001 and March and 
October 2002 letters to the veteran.

The Board concludes that the discussions in the October 2000 
rating decision, the June 2001 statement of the case, and the 
November 2000, December 2001 and March 2002 letters to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  Service medical records were 
forwarded to the RO in 1972.  VA sent the veteran a letter 
requesting information in July 2000.  It advised him in its 
June 2001 statement of the case that no reply to its request 
had been received.  Reasonable attempts were made to obtain 
identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA's development and adjudication of 
the veteran's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.

Analysis

Service connection for post-traumatic stress disorder was 
denied in a June 1997 rating decision.  At the time, a 
stressor was not identified and there was no confirmed 
diagnosis of post-traumatic stress disorder.

The RO last denied service connection for post-traumatic 
stress disorder in September 2000.  At that time, it 
concluded that the veteran had not submitted new and material 
evidence to reopen a claim for service connection for post-
traumatic stress disorder, as outpatient treatment records 
which had been submitted did not show a diagnosis of post-
traumatic stress disorder and the evidence was inadequate to 
establish that a stressful experience occurred in service.  
The RO notified the veteran of its September 2000 rating 
decision in September 2000, and of his right to appeal it 
within one year thereof.  He did not file a timely appeal.  

At the time of the September 2000 RO's decision, there was of 
record the veteran's DD Form 214 which showed that his 
military occupational specialty was aerosp photo sys rpmn 
(camera repairman) and that he was awarded the Republic of 
Vietnam Commendation Medal and the Vietnam Service Medal with 
one bronze service star.

Additionally of record were service medical records which 
show that he was treated in Thailand for a nervous stomach in 
October 1971 and for acute anxiety reaction in February 1972 
and that he was normal psychiatrically on service separation 
examination in April 1972.  

Previously, there were of record August 1972 and May 1973 VA 
examination reports which did not diagnose psychiatric 
disease, and 1994 and more recent VA medical records showing 
treatment for alcohol and substance abuse.  Narcissistic 
personality traits were noted in 1974 and 1997.

The RO's September 2000 rating decision is final based upon 
the evidence which was then of record.  38 U.S.C.A. § 7105.

When a claim has been denied and the decision becomes final, 
new and material evidence must be submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.  

The change to 38 C.F.R. § 3.156(a) promulgated at 66 Fed. 
Reg. 45620 et seq. (August 29, 2001) does not apply to this 
claim, as the change applies only to  claims to reopen 
received on or after August 29, 2001.  Id.  

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. at 146.  In order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  It is 
error to consider reasonable doubt in deciding whether to 
reopen a claim.  Martinez v. Brown, 6 Vet. App. 462, 464 
(1994).

In this case, the additional evidence is not new and 
material.  

A May 2000 private psychological evaluation report has been 
received since the RO's September 2000 decision.  It shows 
that the veteran indicated to the private psychologist who 
interviewed him then that there were several times when he 
was in the field in Vietnam and Thailand doing his camera 
repair duties when he had to defend his life, and that he was 
hospitalized in Thailand in 1972 for what he described as 
"battle fatigue".

It is not new or material, as it does not diagnose post-
traumatic stress disorder, it is not adequate evidence of an 
in-service stressor, and it does not indicate that any PTSD 
he now has is related to any incident of service.  
38 C.F.R. § 3.156; Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran's representative in August 2002 indicated that 
the veteran feels that his February 1972 hospitalization was 
for the early onset of post-traumatic stress disorder.  This 
is not new.  The veteran had claimed service connection for 
PTSD in April 1997.  He was not previously and he is not now 
capable of indicating that he has post-traumatic stress 
disorder, or that it had its onset in service, as he is a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Medical evidence is required.  Id.

The representative also points to the absence in the record 
of the veteran's service personnel records.  However, 
pointing to their absence does not constitute new and 
material evidence.  38 C.F.R. § 3.156.

Since previously there was lacking a diagnosis of post-
traumatic stress disorder, adequate evidence of an in-service 
stressor, and a link between that stressor and such post-
traumatic stress disorder, and since these pieces of 
information have not currently been submitted, new and 
material evidence has not been submitted and the claim may 
not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
Evans.

By itself or in connection with other evidence previously 
considered, the May 2000 private psychology report, the 
August 2002 VA Form 1-646, and the December 2002 informal 
hearing presentation is not new or material.

The representative's December 2002 Informal Hearing 
Presentation is to the effect that either the preponderance 
of the evidence is in favor of the claim, or that there is a 
relative equipoise of evidence for and against it.  The Board 
notes, however, that if new and material evidence has not 
been submitted, the evidence may not be weighed on its 
merits.  Manio v. Brown, 1 Vet. App. 140 (1991).  Moreover, 
the benefit of the doubt doctrine is not employable in 
determining whether new and material evidence has been 
received.  Martinez v. Brown, 6 Vet. App. 462 (1994).  

As new and material evidence has not been received, the claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105.


ORDER

The petition to reopen a claim for service connection for 
post-traumatic stress disorder is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



